Citation Nr: 0407856	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  99-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear from August 1998 to March 1999.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss since March 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, a compensable evaluation for left 
ear hearing loss.  In December 1998, the veteran filed a 
notice of disagreement (NOD) to the denial of an increased 
evaluation.  A statement of the case (SOC) was issued in 
February 1999 and the veteran submitted a substantive appeal 
(VA Form 1-9) in March 1999.  The current appeal for an 
increased rating for left ear hearing loss ensued.  

The VA Form 1-9 also raised the claim for service connection 
for right ear hearing loss, indicating that both ears were 
bothering him.  He testified at a personal hearing before the 
hearing officer the same month, and provided testimony 
regarding his right ear hearing loss.  In a decision of 
June 1999, service connection for right ear hearing loss was 
denied.  A NOD was filed in July 1999, for the denial of 
service connection for right ear hearing loss.  A SOC was 
issued in October 1999.  The veteran testified at a RO 
hearing in November 1999, regarding both his left and right 
ears.  This was construed as a substantive appeal for the 
service connection claim.  

In October 2000, the Board remanded the issue of entitlement 
to service connection for right ear hearing loss and 
entitlement to an increased (compensable) rating for left ear 
hearing loss.  By rating decision of May 2003, service 
connection for right ear hearing loss was granted a 
noncompensable rating, effective March 17, 1999.  At the same 
time, the veteran's hearing loss disability was re-
characterized as "bilateral hearing loss."  In effect, the 
veteran's left ear hearing loss disability ceased as a 
separate disease entity for VA purposes.  Therefore, the 
period of time during which the Board can evaluate the 
veteran's left ear hearing loss impairment is as indicated on 
the front page of this decision.  

In November 2003, however, the veteran's representative 
submitted a VA Form 1-646, which is accepted as a NOD to the 
May 2003 rating decision of a noncompensable rating for 
"bilateral hearing loss."  Remand is required to allow the 
RO to issue a statement of the case and to give the veteran 
an opportunity to perfect an appeal with respect to that 
particular issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).  This is the subject of the attached remand.  


FINDINGS OF FACT

1.  Results of the October 1998 VA audiometric examination 
correspond to a Level I hearing in the left ear.

2.  Results of the January 2001 VA audiometric examination 
correspond to a Level I hearing in the left ear.


CONCLUSION OF LAW

A compensable rating for left ear hearing loss from 
August 1998 to March 1999 is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Specifically, the appellant's 
supplemental statement of the case (SSOC) issued in 
December 2002, included the language regarding VA's 
obligation to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  

As regards to the timing of this notice in relation to the 
rating action on appeal as addressed in the Pelegrini 
decision, the Board considers the fact that this notice was 
accomplished after the rating action on appeal was harmless.  
As indicated above, the notice requirements were essentially 
accomplished by virtue of having provided the veteran a copy 
of the rating decision, a statement of the case, a 
supplemental statement of the case and an April 2003 letter.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

As to the duty to assist claimants as required by the VCAA, 
it appears all relevant records have been obtained and 
associated with the claims file.  Likewise, the veteran has 
been examined for VA purposes in connection with this claim.  

II.  Left ear hearing loss 

Service connection was granted for left ear hearing loss by 
rating decision of November 1977, and a noncompensable 
evaluation was assigned, effective August 1977.  The 
noncompensable evaluation for hearing loss remains in effect 
to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

For purposes of evaluation, a nonservice-connected ear will 
be treated as service connected only when there is total 
deafness in that nonservice-connected ear.  Total deafness in 
the right ear prior to March 1999 is not shown here.  

During this appeal period, the veteran underwent a VA 
audiology examination in October 1998.   Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
5
10
40
60






Average pure tone thresholds were 28.75 decibels in the left 
ear.  Speech recognition ability was 92 percent in the left 
ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.  The intersection 
of Level I hearing for the left ear, and Level I hearing for 
what was at the time the non-service connected right ear, in 
Table VII results in a non-compensable rating.  38 C.F.R. § 
4.85(h), Diagnostic Code 6100, Table VII.

From June 1997 to February 1998, the was seen for follow-up 
and modification of his hearing aids.  

Although after the current appeal period in view of the 
subsequent award of service connection for "bilateral 
hearing loss" effective in March 1999, the record also 
includes the report of an examination conducted for VA 
purposes in January 2001.  At that time, the veteran 
indicated that he had a hearing problem that began in 1975.  
He related that high pitched and loud noises affect him 
negatively as they aggravated his tinnitus.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
10
45
70






Average pure tone thresholds were 33.75 decibels in the left 
ear.  Speech recognition ability was 96 percent in the left 
ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.  Again, the 
intersection of Level I hearing for the left ear, and Level I 
hearing for what is being considered for purposes of this 
appeal as the non-service connected right ear, in Table VII 
results in a non-compensable rating.  38 C.F.R. § 4.85(h), 
Diagnostic Code 6100, Table VII.

Under the foregoing circumstances, there is no basis for 
assignment of a higher evaluation.  Assignment of a specific 
disability evaluation for hearing loss is achieved by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this regard, the Board notes that the provisions of 38 
C.F.R. § 4.86 concerning exceptional patterns of hearing 
impairment do not apply to the veteran's situation as 
audiometry does not show puretone thresholds of 55 decibels 
or greater in the relevant frequencies for the left ear, and 
neither is it shown that puretone thresholds were 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  


ORDER

A compensable evaluation for hearing loss of the left ear 
from August 1998 to March 1999, is denied.  


REMAND

This claim is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.

The veteran claims that he has bilateral hearing loss that is 
more severe than the current noncompensable evaluation 
reflects.  

As indicated in the Introduction, service connection was 
established for "bilateral hearing loss" in a May 2003 
rating action, with a non-compensable evaluation assigned 
effective from March 1999.  The veteran's representative 
submitted a VA Form 1-646, accepted as a NOD with respect to 
the May 2003 rating decision.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Appeals for 
Veterans Claims (Court), held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.  The veteran should be specifically 
informed about any information and 
evidence not of record that is necessary 
to substantiate the claim; any 
information and evidence that VA will 
seek to provide; and any information and 
evidence he is expected to provide.  The 
veteran should be also asked to provide 
copies of all evidence in his possession 
that pertains to the claim.   

2.  The veteran and his representative 
should be provided a statement of the 
case regarding entitlement to an 
increased (compensable) evaluation for 
bilateral hearing loss, and given an 
opportunity to respond.  If the veteran 
perfects an appeal by timely submitting a 
substantive appeal, the matter should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


 action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



